Citation Nr: 1109287	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left leg condition. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2000 to February 2002. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a November 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  


FINDINGS OF FACT

1.  September 2003 and November 2006 rating decisions denied entitlement to service connection for a left leg condition.  The Veteran did not appeal those rating decisions and they are now final.  

2.  The evidence associated with the claim file subsequent to the November 2006 rating decision is essentially cumulative or duplicative of evidence previously considered.  


CONCLUSIONS OF LAW

1.  The September 2003 and November 2006 rating decisions, which denied entitlement to service connection for a left leg condition, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received subsequent to the November 2006 rating decision is not new and material, and the claim of entitlement to service connection for a left leg condition is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2008 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection, and noting the evidence needed to substantiate the underlying claim of service connection.  The May 2008 letter from the RO to the Veteran satisfied this requirement.

The Board notes that in a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide a VA medical opinion if the claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Following his November 2010 hearing before a Veterans Law Judge the Veteran was afforded an additional 30 days to submit additional private medical records indicating treatment and/or the presence of an underlying disease process for a left leg condition.  He did not do so.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a left leg condition.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Generally, to prevail on a claim of service connection, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to a left leg condition in July 2003.  A September 2003 rating decision denied entitlement to service connection for that condition, finding that there was no evidence of a current disability.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2006 the Veteran attempted to reopen his claim.  The RO issued a rating decision in November 2006, finding that new and material evidence had not been submitted.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  The Veteran did appeal the denial with regard to his right leg, but that issue was decided in an August 2009 Board decision and is not currently at issue on this appeal.  The Veteran did not submit a Notice of Disagreement (NOD) with the denial of entitlement to service connection for a left leg condition.  Accordingly, with regard to the Veteran's claimed left leg condition, the November 2006 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2008 the Veteran again filed to reopen his claim for a left leg disorder.  A September 2008 rating decision declined to reopen the Veteran's claim, finding that new and material evidence had not been presented.  The Veteran submitted a Notice of Disagreement (NOD) with that decision in October 2008.  The RO issued a Statement of the Case (SOC) in May 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in July 2009.  

As a preliminary matter, the Board notes that regardless of how the RO ruled on the question of reopening, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010)

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

At the time of the November 2006 rating decision, the Veteran's service treatment records were of record.  The evidence submitted since the November 2006 rating decision became final consists of internet articles and both written and oral statements from the Veteran.  Upon review, the Board finds that some of the evidence presented since the November 2006 rating decision is new, in that it was not previously of record.  However, it is not material, in that it is cumulative or redundant of previously considered evidence; there also continues to be no evidence of an underlying disease process of a current disability.   As noted, the basis of the original denial was that there was no evidence of a current disability.  The evidence submitted does not show that the Veteran has a current diagnosis/disability of a left leg condition.  

To the extent that the Veteran has submitted internet articles pertaining to compartment syndrome, which as indicated therein can range from acute to permanent, the Board finds that such generic texts do not address the facts in this particular Veteran's own case and thus are not material. 

The only other pertinent evidence received since the November 2006 rating decision consists of oral and written testimony from the Veteran.  In several written statements, and during his November 2010 hearing before a Veterans Law Judge the Veteran offered testimony that he experiences various symptoms such as numbness, tingling and pain in his legs after performing significant physical activity.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his remarks are reflective of the contentions/statements that were acknowledged with the earlier claims.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Here, whether a symptom represents an acute process following exertion versus a sign of some type of chronic disability is not a simple medical situation.  As such, the Veteran's current statements again do not demonstrate an unestablished fact necessary to substantiate the claim.    

The Veteran has been afforded ample opportunity to submit new and material evidence, to include competent medical evidence.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  The Board must therefore conclude that new and material evidence has not been submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the claim for entitlement to service connection for a left leg disorder is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


